        Case: 3:19-cv-00978-jdp Document #: 40 Filed: 11/10/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 LEEQUANE A. MCGOWAN,

                               Plaintiff,
                                                                         ORDER
        v.
                                                                      19-cv-978-jdp
 NURSE PRACTITIONER SANDRA MCARDLE,

                               Defendant.


       In a previous order, I granted a motion to compel filed by pro se prisoner and plaintiff

LeeQuane McGowan. Dkt. 30. I agreed with McGowan that defendant Sandra McArdle had

failed to provide adequate answers to McGowan’s interrogatories, and I directed McArdle to

supplement her discovery responses. McArdle filed her supplemental responses on the docket,

Dkt. 33-1, but McGowan remains dissatisfied with McArdle’s responses. McGowan has filed

two motions seeking to compel additional information from McArdle. Dkt. 34 and Dkt. 35. I

will deny both motions for the reasons below.



                                            ANALYSIS

       In the first motion, McGowan states that McArdle still has not provided complete

responses to the following interrogatories:

             1. When an inmate is prescribed non-effective medication for a serious medical

                condition, aren’t you supposed to adequately treat the condition with effective

                medications?

             5. What documentation did you receive from McGowan complaining that

                ibuprofen and regular Tylenol was not working?
        Case: 3:19-cv-00978-jdp Document #: 40 Filed: 11/10/20 Page 2 of 5




             6. What is the standard duty of care you are supposed to provide when an inmate

                has sickle cell?

             7. How many times did McGowan submit health service requests complaining that

                he was in severe pain due to his sickle cell?

             9. Were you informed that prior to McGowan coming to WSPF, he was

                incarcerated at GBCI and he received the proper treatment by getting prescribed

                effective medications?

       In his second motion, McGowan seeks to compel McArdle to produce documents

relating to the treatment of his sick cell condition at Wisconsin Secure Program Facility and

local hospitals. He also seeks “all documents, manuals, policies, and procedures including those

used in training a nurse practitioner in how to respond to an inmate’s serious medical needs.”

       I will deny McGowan’s motions for several reasons. First, McGowan did not consult

with McArdle’s counsel before filing either of his motions. As I reminded McGowan in a

previous order, this court expects parties to try to work out discovery requests among

themselves before seeking court assistance. McGowan has not contacted McArdle’s counsel

before filing any of his three motions to compel, even though McArdle’s counsel has stated in

numerous filings that he is open to conferring with McGowan to reach an agreement about

discovery.

       Second, McArdle’s supplementary responses to interrogatories 1 and 6 are adequate.

McArdle explains that medication is prescribed with the intention to treat patients effectively,

that the medication prescribed for pain caused by sickle cell varies greatly depending on the

patient, and that NSAIDs, Tylenol, and other non-narcotic medications are typically




                                                 2
        Case: 3:19-cv-00978-jdp Document #: 40 Filed: 11/10/20 Page 3 of 5




recommended. McGowan’s objections to McArdle’s responses are not persuasive, as his

arguments are either argumentative or seek legal conclusions from McArdle.

       Third, McArdle’s objections to McGowan’s remaining interrogatories and document

requests are reasonable. In responding to interrogatories 2, 7, and 9, McArdle responded that

the information was likely contained in McGowan’s medical records, which McArdle does not

have in her custody or control, but which McGowan can access at the prison. McArdle made

the same objection to most of McGowan’s document requests, stating that she has not obtained

McGowan’s medical records for a few reasons.

       McArdle has not obtained McGowan’s medical records because the medical release form

that McGowan sent to McArdle is inadequate. The release limits McArdle to obtaining medical

records relating to his sickle cell condition. As McArdle points out, McGowan’s limitation

would require a third party to sift through McGowan’s medical records and pull out the

portions that that third party thinks are related to plaintiff’s sickle cell treatment. Even

assuming such a person is available to sift through DOC records, McArdle’s counsel says that

he should have access to all of McGowan’s medical records from the relevant time period

considering the claims that McGowan is making in this case.

       I agree with McArdle. McGowan alleges in this case that his sickle cell pain was not

managed effectively. But if McGowan were receiving pain medication or other treatment for

an ailment unrelated to his sick cell, that would be relevant to McArdle’s defense. Such

information potentially would not be included in the medical records that McGowan has

authorized to be released.

       In addition, because McArdle is not a state employee, she must pay for any copies of

McGowan’s medical record that she requests. McArdle has submitted evidence showing that


                                               3
        Case: 3:19-cv-00978-jdp Document #: 40 Filed: 11/10/20 Page 4 of 5




McGowan’s medical record is extensive, and that it would cost at least $240 to obtain copies

of McGowan’s electronic records. His paper records would cost an additional amount. McArdle

argues that it would be unfair to require her to pay for portions of McGowan’s records that

may exclude important information, particularly because McGowan can access his own medical

records at no cost. McArdle’s argument is persuasive. McGowan may review any and every part

of his own medical file and he may make photocopies at his own expense. McGowan’s filings

show that he is capable of reviewing his own medical records and finding the documents that

he wants.

       McArdle’s counsel has stated that the parties might be able to work out their discovery

disputes on their own, and that McArdle would consider paying for some or all of the costs of

McGowan’s medical records, if McGowan agrees to sign a broader medical release. In the

alternative, McArdle asks the court to dismiss McGowan’s case for his refusal to sign an

appropriate medical release. I agree with McArdle that, due to the nature of McGowan’s claims,

McGowan must sign a medical release that grants McArdle access to all of McGowan’s medical

records dated from 10 years before McGowan filed this lawsuit to the present. If McGowan

refuses to sign an appropriate medical release by the deadline below, I will dismiss this lawsuit

for his failure to prosecute it. In addition, I will not consider any additional discovery motions

filed by either side unless the moving party swears to the court that he or she has conferred

with the other side before filing the motion.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff LeeQuane McGowan’s motions to compel, Dkt. 34 and 35, are DENIED.


                                                4
Case: 3:19-cv-00978-jdp Document #: 40 Filed: 11/10/20 Page 5 of 5




2. By November 24, 2020, plaintiff must sign a medical release authorizing defendant
   Sandra McArdle’s counsel to obtain all of plaintiff’s medical records dated from 10
   years before he filed this lawsuit to the present. If plaintiff does not sign a medical
   release by November 24, this case will be dismissed with prejudice for plaintiff’s
   failure to prosecute it.

3. The court will not consider any additional discovery motions filed by either side
   unless the moving party swears to the court that he or she has conferred with the
   other side before filing the motion.


Entered November10, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        5
